Inasmuch as the record shows that the complaint filed with the Public Utilities Commission and the order prayed for directly affect rights involved in the cause pending in the court of common pleas of Franklin county, the Commission has no jurisdiction of the complaint. The order must therefore be reversed upon the authority of the case of Incorporated Villageof New Bremen v. Public Utilities Commission, 103 Ohio St. 23,132 N.E. 162.
Order reversed.
JONES, MATTHIAS, DAY, ALLEN and ROBINSON, JJ., concur.
KINKADE, J., not participating. *Page 721